PER CURIAM.
Appellant, Plantation General Hospital, Ltd., Partnership, appeals a non-final order granting the appellees’ class certification pursuant to Fla. R. Civ. P. 1.220(b)(3). Having found no error in the trial court’s determination, we affirm the certification of the class. However, we note that the trial court certified as members of the class patients who received treatment between March 10, 1987 and October 1, 1993. The appellees’ complaint was filed on March 9, 1992, and *246sought a class period for the “five years next preceding the filing of the complaint.” Thus, the trial court extended the class period beyond that which was pled or tried. See generally Hart v. Hart, 458 So.2d 815 (Fla. 4th DCA 1984). Accordingly, the trial court is instructed to redefine the class period so as to terminate on March 9, 1992, the filing date of the complaint.
AFFIRMED IN PART; REVERSED IN PART.
GUNTHER, C.J., and GLICKSTEIN and STONE, JJ. concur.